DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    SIEHARRA NICHOLE HORNE,
                           Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D18-2805

                              [March 21, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jeffrey J. Colbath, Judge; L.T. Case No. 50-2016-CF-
006867-A.

  Carey Haughwout, Public Defender, and Timothy Wang, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley B. Moody, Attorney General, Tallahassee, and Allan R. Geesey,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

WARNER, GROSS and LEVINE, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.